DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/25/2020, in which, claims 1-20, are pending. Claims 1, 10 and 17 are independent. Claims 2-9, 11-16 and 18-20, are dependent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hu (USPAP 2019/0382031), in view of Fushimi (USPAP 20200039531]).

Referring to claim 1, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), the method comprising: receiving data captured by a reference light detection ([the plurality of sensors can generate sensor data]) and range (LIDAR) sensor of the ADV ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light)] see 0050]); 
detecting a plurality of objects in a driving environment of the ADV from the data received by the LIDAR sensor to generate information for the plurality of objects, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]); 
collecting target LIDAR data captured a target LIDAR sensor of the ADV; ([0060] in the world coordination 535, the ADV relies on sensor data from LIDAR 515 and GPS/IMU 517 for navigation]); and
 labeling the target LIDAR data using the information for the plurality of objects as ground truth to generate a plurality of labeled objects for the target LIDAR data, ([component 412 may use various object detection techniques or algorithms to identify obstacles based on radar and/or LIDAR data, see 0053]). 
Referring to claim 1, HU teaches every limitation of claim 1, as discussed above. However, Hu doesn’t teach wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor.
 Fushimi in the same area of ADV and LIDAR sensor as shown in fig 1, teaches wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor, (as discussed in paragraph 0100]).
It should be clear to one skilled in the art that anyone of a wide variety of an autonomous driving vehicles (ADV), includes sensor system, can be similarly employed to accomplish this desired result without depending from the teaching of the present invention.
This modification would have been obvious to one having ordinary skill in the art at the time of the invention was made. As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 3, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the target LIDAR data comprise data captured by the target LIDAR sensor from a same scene of the driving environment captured by the reference LIDAR sensor, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 4, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the information for the plurality of objects comprise an object type for one or more of the plurality of objects and metadata of one or more of the plurality of objects.

Referring to claim 5, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the plurality of labeled objects for the target LIDAR data comprise moving objects, non-moving obstacles, and motion information of the moving objects labeled using the metadata.

Referring to claim 6, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), further comprising: receiving sensor data captured by one or more additional sensors of the ADV ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]);]); and
 fusing the data captured by the reference LIDAR sensor and the sensor data captured by the one or more additional sensors to generate fused sensor data, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 7, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein detecting a plurality of objects in a driving environment of the ADV comprises generating the information for the plurality of objects for a plurality of time points by processing the fused sensor data.

Referring to claim 8, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), the target LIDAR data comprise data that have not been labeled, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light])]) and wherein the method further comprises: labeling offline the data that have not been labeled with one or more known objects.

Referring to claim 9, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), further comprising: training a set of rules of a neural network using the plurality of labeled objects for the target LIDAR data to detect the plurality of objects, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 10, HU teaches a non-transitory machine-readable medium having instructions stored therein, ([see 0089, a computer program is stored in a non-transitory computer readable medium]), which when executed by a processor, cause the processor to perform operations to label sensor data captured by an autonomous driving vehicles (ADV), the operations ([see 0089, a computer program is stored in a non-transitory computer readable medium]), comprising: 
receiving data captured by a reference light detection ([the plurality of sensors can generate sensor data]) and range (LIDAR) sensor of the ADV ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light)] see 0050]); 
detecting a plurality of objects in a driving environment of the ADV from the data received by the LIDAR sensor to generate information for the plurality of objects, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]); 
collecting target LIDAR data captured a target LIDAR sensor of the ADV; ([0060] in the world coordination 535, the ADV relies on sensor data from LIDAR 515 and GPS/IMU 517 for navigation]); and
 labeling the target LIDAR data using the information for the plurality of objects as ground truth to generate a plurality of labeled objects for the target LIDAR data, ([component 412 may use various object detection techniques or algorithms to identify obstacles based on radar and/or LIDAR data, see 0053]).

Referring to claim 11, HU teaches every limitation of claim 1, (a computer program is stored in a non-transitory computer readable medium, see 0089, as discussed above.
 However, Hu doesn’t teach wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor.
 Fushimi in the same area of ADV and LIDAR sensor as shown in fig 1, teaches wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor, (as discussed in paragraph 0100]).
It should be clear to one skilled in the art that anyone of a wide variety of an autonomous driving vehicles (ADV), includes sensor system, can be similarly employed to accomplish this desired result without depending from the teaching of the present invention.
This modification would have been obvious to one having ordinary skill in the art at the time of the invention was made. As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 12, HU teaches the non-transitory machine-readable medium ([a computer program is stored in a non-transitory computer readable medium, see 0089]), a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1]] see 0021,002433]), wherein the target LIDAR data comprise data captured by the target LIDAR sensor from a same scene of the driving environment captured by the reference LIDAR sensor, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 13, HU teaches the non-transitory machine-readable medium ([a computer program is stored in a non-transitory computer readable medium, see 0089]), a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the information for the plurality of objects comprise an object type for one or more of the plurality of objects and metadata of one or more of the plurality of objects, ([when two or more cameras function, the ADV uses sensor data from the two or more cameras to detect and track a plurality of lanes, and pull up on a side of a road])

Referring to claim 14, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the plurality of labeled objects for the target LIDAR data comprise moving objects, non-moving obstacles, and motion information of the moving objects labeled using the metadata, ([planning module 305 can use sensor data from the two or more cameras to detect and track a plurality of lanes, and pull up on a side of a road, see 0058]).

Referring to claim 15, HU teaches a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the operations further comprise: 
receiving sensor data captured by one or more additional sensors of the ADV;  ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), and fusing the data captured by the reference LIDAR sensor and the sensor data captured by the one or more additional sensors to generate fused sensor data, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]), and
wherein the operations for detecting a plurality of objects in a driving environment of the ADV comprises generating the information for the plurality of objects for a plurality of time points by processing the fused sensor data. ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 16, HU teaches the non-transitory machine-readable medium ([a computer program is stored in a non-transitory computer readable medium]), a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the operations further comprise: training a set of rules of a neural network using the plurality of labeled objects for the target LIDAR data to detect the plurality of objects, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]).

Referring to claim 17, HU teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, ([a computer program is stored in a non-transitory computer readable medium, see 0089]),  cause the processor to label sensor data captured by an autonomous driving vehicles (ADV), the operations comprising: receiving data captured by a reference light detection ([the plurality of sensors can generate sensor data]) and range (LIDAR) sensor of the ADV ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light)] see 0050]); 
detecting a plurality of objects in a driving environment of the ADV from the data received by the LIDAR sensor to generate information for the plurality of objects, ([LIDAR unit 215 can determine the location, range, angle, and/or velocity of objects around the ADV using light (e.g., laser light]); 
collecting target LIDAR data captured a target LIDAR sensor of the ADV; ([0060] in the world coordination 535, the ADV relies on sensor data from LIDAR 515 and GPS/IMU 517 for navigation]); and
 labeling the target LIDAR data using the information for the plurality of objects as ground truth to generate a plurality of labeled objects for the target LIDAR data, ([component 412 may use various object detection techniques or algorithms to identify obstacles based on radar and/or LIDAR data, see 0053]).

Referring to claim 18, HU teaches every limitation of claim 1, as discussed above. However, Hu doesn’t teach wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor.
 Fushimi in the same area of ADV and LIDAR sensor as shown in fig 1, teaches wherein the target LIDAR sensor has a fewer number of rays than the reference LIDAR sensor, (as discussed in paragraph 0100]).
It should be clear to one skilled in the art that anyone of a wide variety of an autonomous driving vehicles (ADV), includes sensor system, can be similarly employed to accomplish this desired result without depending from the teaching of the present invention.
This modification would have been obvious to one having ordinary skill in the art at the time of the invention was made. As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 19, HU teaches a data processing system a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the operations further comprise: 
receiving sensor data captured by one or more additional sensors of the ADV; and fusing the data captured by the reference LIDAR sensor and the sensor data captured by the one or more additional sensors to generate fused sensor data, and wherein the operation for detecting a plurality of objects in a driving environment of the ADV comprises generating the information for the plurality of objects for a plurality of time points by processing the fused sensor data.

Referring to claim 20, HU teaches the data processing system a method for labeling sensor data captured by an autonomous driving vehicles (ADV), ([an autonomous vehicle 101, includes sensor system 115 as shown in fig 1] see 0021,002433]), wherein the operations further comprise: training a set of rules of a neural network using the plurality of labeled objects for the target LIDAR data to detect the plurality of objects, ([see 0058, planning module 305 can use sensor data from the two or more cameras to detect and track a plurality of lanes, and pull up on a side of a road]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677